DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Unity of Invention in the reply filed on May 24, 2021 is acknowledged.  The traversal is on the ground(s) that they are because “….(1) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (2) the reasons why there would be serious burden on the Patent Office if the restriction is not required. MPEP § 808. The Restriction Requirement asserts that the inventions are related but distinct under MPEP § 806.05(j). However, the Restriction Requirement has not established that restriction under MPEP § 806.05(d) is proper.”





this application is a 35 U.S.C. §371 National stage application of PCT/KR2018/012439 and as provided in 37 CFR §1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  First, Applicant’s attorney addressed restriction practices for non-35 U.S.C. §371 applications, usually called United States restriction practice, NOT the Unity of Invention restriction requirement for 35 U.S.C. §371 applications as clearly stated in the last Office Action.  Second, the so called common features are not “special technical features.” Those technical features that do not define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art since those features cited by the attorney are well known in the art and/or shown in the prior art as evidence by the rejection below.  The attorney has failed to provide any evidence to the contrary.  Third, the attorney’s argument of “the reasons why there would be serious burden on the Patent Office if the restriction is not required” is irrelevant and immaterial traversal for a Unity of Invention.

The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of implied phrases.  Correction is required.  See MPEP § 608.01(b).

The substitute specification filed December 20, 2019 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: 
The substitute specification submitted does not show all the markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown pursuant to this paragraph.
“[Brief Description of the Drawings]” but this term is still it in the in the clean version of the specification. Which is it?

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a device or entity receiving a data path set up message to a user plane function (UPF), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). A function by definition is an activity or purpose natural to or intended for a person or thing.  One cannot transmit a radio signal containing a message to a function.  A device or entity may transmit on a message using a user plane function (UPF) or to a device or entity may receive on a message using or gave a user plane function (UPF).  But a user plane function (UPF) is not a physical device, hence it cannot receive or transmit a physical signal.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.








Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All abbreviations, symbols, acronyms, functional designations, sigla, letter combinations, code names, initialisms, nicknames, mnemonic devices, project names, alphabetical contractions and general slang must be positively defined and identified in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, 11, 12, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2010/0091653 (KOODLI, et al).
KOODLI, et al discloses the decade old operation method (figure 3) of an apparatus for supporting communication of a user equipment (UE)(#10) that dually accesses a first radio access technology (RAT) communication system (#Access Technology 1) and a second RAT communication system (#Access Technology 2).  The operation method comprising receiving a session create request message (#142) for traffic transmission from the UE (#10, paragraph 25).  Determining a target communication system (#142) to be used to create a data path for the traffic between the first RAT communication system (#Access Technology 1) and the second RAT communication system (#Access Technology 2, paragraphs 26 and 27).  

    PNG
    media_image1.png
    547
    643
    media_image1.png
    Greyscale

Setting the data path in the target communication system (#166, 168, 170, paragraph 28) and transmitting information about the set data path to the UE (#179, and paragraph 29).

    PNG
    media_image2.png
    479
    581
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    478
    710
    media_image3.png
    Greyscale

	Regarding claim 8, note the transceiver (figure 1, #122 or 124) and controller (paragraphs 8, 44, 43, etc. and claim 1).

    PNG
    media_image4.png
    501
    731
    media_image4.png
    Greyscale

Regarding claim 2, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use or not the use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).

    PNG
    media_image5.png
    497
    762
    media_image5.png
    Greyscale

Regarding claims 4 and 11, note paragraphs 19 and 28.
Regarding claims 5 and 12, note the operator policy in paragraph 27.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2010/0091653 (KOODLI, et al) in United States Patent Application Publication 2020/0092932 (YOUN, et al).
KOODLI, et al discloses all subject matter, note the above paragraphs, except for packet data network (PDN) gateway-control (PGW-C) of a 4th-Generation (4G) communication system.  YOUN, et al teaches the use of packet data network (PDN) gateway-control (PGW-C) of a 4th-Generation (4G) communication system for the purpose of handling a protocol data unit (PDU) session by a wireless device implementing an access stratum (AS) layer and a non-access stratum (NAS) layer in a wireless communication system, paragraphs 54, 217.
YOUN, et al in the apparatus of KOODLI, et al in order to determine a user plane for the PDU session is activated or released.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.








Claim 3, 6, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2010/0091653 (KOODLI, et al) in United States Patent Application Publication 2018/0288233 (TAMURA).
KOODLI, et al discloses all subject matter, note the above paragraphs, except for the data session create request message is received from the UE through any one of a mobility management entity (MME) of the 4G communication system. TAMURA teaches the use of a data session create request message is received from the UE through any one of a mobility management entity (MME) of the 4G communication system for the purpose of when a communication terminal forms communication aggregation by performing a first radio communication using a first radio access technology and a second radio communication using a second radio access technology, manage at least one bearer assigned to the communication terminal in association with information indicating the first and second radio access technologies, note figures 8, 11, 12, paragraphs 23, 87-100. 102-104, etc.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of a data session create request message is received from the UE through any one of a mobility management entity (MME) of the 4G communication system for the TAMURA, in the method and apparatus of KOODLI, et al in order to form a communication aggregation by performing the first radio communication and a second radio communication using a second radio access technology, the radio communication device transmits information associating at least one bearer assigned to the communication terminal and information indicating the first and second radio access technologies to a network device that manages the bearer.
Regarding claim 6 and 13, note user plane function (UPF) used to set up a data flow in paragraphs 35 and 44 in TAMURA.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.
Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2010/0091653 (KOODLI, et al) in United States Patent Application Publication 2018/0092142 (HAN, et al).
KOODLI, et al discloses all subject matter, note the above paragraphs, except for transmitting a response message with respect to the data session create request message to any one of an MME of the 4G communication system.  HAN, et al teaches the use of transmitting a response message with respect to the data session create request message to any one of an MME of the 4G communication system for the purpose of communicating between 4G and 5G communication networks, note Abstract, paragraphs 12, 15, 55, etc.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of transmitting a response message with respect to the data session create request message to any one of an MME of the 4G communication system for the purpose of communicating between 4G and 5G communication networks, as taught by HAN, et al, in the method and apparatus of KOODLI, et al in order to have network assignment of a gateway in a wireless communication system including a first communication network and a second communication network.

(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses.
Since to structure or function is added to apparatus or further steps to the method, the wherein clause has no patentable weight. 
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.





Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/          Primary Examiner, Art Unit 2645